DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 28 February 2022 has been entered.  Claims 1, 3, 16 and 25 have been amended.  Claims 1-30 are currently pending.

Response to Arguments
The objection to claim 3 has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses quantifying radiodensity in each of one or more concentric layers of perivascular tissue and determining whether one or more of the quantified radiodensity values are above or below a baseline radiodensity value.  The prior art does not disclose the limitations “generating image information for the patient, the image information including image data of computed tomography (CT) scans along a vessel of the patient, the image data having 
The closest prior art being Antoniades, U.S. Publication No. 2017/0265832 discloses a method that characterizes perivascular adipose tissue collected by computed tomography (CT) scanning.  The method characterizes perivascular tissue using data gathered from a computed tomography (CT) scan along a length of a blood vessel, the method comprises quantifying radiodensity in each of one or more concentric layers of perivascular tissue and determining whether one or more of the quantified radiodensity values are above or below a baseline radiodensity value.
Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664 discloses a machine learning method to predict lesion specific ischemia by invasive fractional flow reserve.  An integrated machine learning ischemia risk score from quantitative plaque measured from coronary computed tomography angiography is generated and used in the prediction.  Computed tomography angiography and invasive coronary angiography were performed and data sets were 
With respect to the independent claims, the claimed limitations “generating image information for the patient, the image information including image data of computed tomography (CT) scans along a vessel of the patient, the image data having radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque, wherein generating the image information includes accessing CT scan parameters stored for the patient in a database, the CT scan parameters including one or more of a CT scanner type, CT scanner tube amperage, or CT scanner peak tube voltage of the CT scanner used to generate the CT scans, one or more of the CT scanner noise, CT scanner signal-to-noise ratio, or CT scanner contrast-to-noise ratio of the CT scanner used to generate the CT scans ... automatically determining radiodensity values of coronary plaque and radiodensity values of perivascular tissue in the image accounting for the CT scan parameters; determining, based on applying a machine learning algorithm to the image information, coronary plaque information of the patient, wherein determining the coronary plaque information comprises quantifying, using the image information, radiodensity values in a region of coronary plaque of the patient, quantifying, using the image information, radiodensity values in a region of perivascular tissue adjacent to the region of coronary plaque of the patient” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY MANGIALASCHI/Examiner, Art Unit 2668               
/VU LE/Supervisory Patent Examiner, Art Unit 2668